DETAILED ACTION
An amendment was received and entered on 2/23/2022.
Claims 2 and 32 were canceled.
Claims 1, 3-10, 12-17, 19, 21, 24, and 29-34 remain pending.
Claims 15-17, 19, 21, 24, and 29 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/5/2020.
Claims 1, 3-10, 12-14, and 30-34 are under consideration.  
Rejections and objections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 has been amended to require that “the nucleotide gap sequence consists of between 6 and 9 unmodified nucleotides”.  The literal meaning of “between 6 and 9” is “7 or 8” as these are the two integers between 6 and 9. A review of the specification did not reveal any definition of between to be “inclusive” of recited limiting numbers.  Accordingly, claim 1 and dependents are limited to oligonucleotides that comprise a nucleotide gap sequence that consists of 7 or 8 unmodified nucleotides.  However, it is noted that the preamble language “comprising a nucleotide gap sequence” is open, therefore the closed language that follows (describing the gap sequence) does not preclude the existence of other “gap” nucleotides or a larger “gap” sequence.  See MPEP 211.03(II), second paragraph. Thus claim 1 is interpreted as requiring a gap sequence of at least 7 unmodified nucleotides.  If Applicant wishes to claim a gapmer oligonucleotide consisting of a gap region and flanking regions where the gap region consists of 6 to 9 unmodified nucleotides, then an amendment to that effect is suggested.
Claim 6 requires a synthetic oligonucleotide that “comprises at least nine successive nucleotides of SEQ ID NO: 1 or a sequence complementary to the at least nine successive nucleotides of SEQ ID NO: 1.”  The claim does not make clear the degree of complementarity required between the synthetic oligonucleotide and the nine successive nucleotides of SEQ ID NO: 1, and has therefore been given its broadest reasonable interpretation consistent with the specification at paragraph 37, i.e. the synthetic oligonucleotide need only be partially complementary to nine successive nucleotides of SEQ ID NO: 1.

Claim Objections
 Claim 12 is objected to as ungrammatical because the singular known “nucleotide” is not concordant with the designated number of nucleotides (6).  Substitution of “nucleotides” for “nucleotide” is suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 has been amended to require that “the first or second 2’-FANA-modified nucleotide sequence inhibits dimerization of retroviral genomes.”  It is unclear from this language whether at least one of the recited 2’-FANA sequences must be capable, by itself, of inhibiting dimerization of the retroviral genomes, or whether this need only be able to occur when the sequence occurs in the context of the recited synthetic oligonucleotide. Therefore the claim is ambiguous.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 has been amended to require that “the first or second 2’FANA-modified nucleotide sequence inhibits dimerization of retroviral genomes”.  This language appears to imply that the first or second 2’-FANA sequence can, by itself, inhibit dimerization of retroviral genomes.  A review of the specification did not reveal support for this embodiment, and Applicant pointed to none in the response filed 2/23/2022.  Therefore the claim recites new matter. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  As discussed above under claim interpretation, claim 1 is limited to synthetic oligonucleotides that comprise a gap sequence of at least 7 unmodified nucleotides.  Dependent claims 14 fails to recite all of the limitations of claim 1 because it explicitly embodies synthetic oligonucleotides consisting of a gap sequence and flanking sequences wherein the gap sequence consists of less than 7 nucleotides, where claim 1 requires oligonucleotides “comprising a nucleotide gap sequence” that consists of 7 or 8 nucleotides (i.e. claim 1 requires a gap sequence of at least 7 nucleotides).  See claim 14 at parts (i) and (ii) which allow oligonucleotides with less than 7 gap nucleotides.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9, 12, and 31 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Damha et al (US 8178348).
Damha taught chimeric oligonucleotides for use in preventing gene transcription and expression in a sequence-specific manner. See abstract. The oligonucleotides may also be directed to viral genomic RNA for the purpose of inhibiting viral replication (abstract, column 11, lines 52-57). The oligonucleotides may be organized as gapmer oligonucleotides e.g. FANA-DNA-FANA gapmers, where the oligonucleotides comprise greater than one unmodified DNA nucleotide (see column 11, lines 1-57. The oligomers may comprise both phosphodiester and phosphorothioate linkages (column 11, lines 1-35).
Thus Damha anticipated the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-14, 30, 31, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Takaku et al (US 20070082862) in view of Lok et al (Biochemistry 41(10):3457-2467, 2002).
Takaku taught antisense oligonucleotides directed against an HIV-1 dimerization initiation site (DIS).  See Fig. 1. Takaku SEQ ID NO: 4 (“Anti-703” from Takaku Fig. 1) was a 20mer DNA oligonucleotide that “exhibited excellent activity of inhibiting HIV-1 production” (paragraph 32, and Figures 2-4, 9, and 10), and corresponds with several SEQ ID NOS recited in the instant claims, e.g. SEQ ID NOS: 1, 10, and 11.  See alignment below including the reverse complement of instant SEQ ID NO: 1. Differences between instant SEQ ID NO: 10 and Takaku SEQ ID NO: 4 are capitalized.
Reverse complement of
instant SEQ ID NO: 1 gacgcctcttgccgtgcgcgcttcagcaagccgtc
Takaku SEQ ID NO:4            tgccgtgcgcgcttcagcaa  
Instant SEQ ID NO:10          UgccgUgTgcAcUUcagcaa
                              UgccgtgTgcActtcagcaa

Takaku SEQ ID NO: 4 is perfectly complementary over its entire length to instant SEQ ID NO: 1.  Takaku SEQ ID NO: 4 differs from instant SEQ ID NO: 10 by the substitutions of Ts for Us, and substitutions of C for T and  G for A at positions 8 and 11, respectively. Takaku SEQ ID NO: 4 differs from instant SEQ ID NO: 11 by the substitutions of Ts for Us at position 1, and substitutions of C for T and  G for A at positions 8 and 11, respectively. Absent evidence to the contrary, Takaku SEQ ID NO: 4 inhibits dimerization of the HIV-1 genome (instant claim 3) since it is fully complementary to instant SEQ ID NO: 1).  
Regarding instant claim 7, Takaku SEQ ID NO: 4 comprises “a nucleotide sequence of” each of instant SEQ ID NOS: 10 and 11, e.g. “agcaa” at the 3’ terminus of each oligomer. 
With regard to instant claims 9 and 31, the internucleoside linkages of Takaku SEQ ID NO: 4 are phosphorothioate linkages (see Fig 1), and Takaku taught that these linkages comprised a substitution of a S atom for one of the two non-crosslinked O atoms(i.e. non-backbone O atoms, see paragraph 46). 
Takaku did not teach an oligonucleotide with FANA modifications.
Lok taught that phosphorothioate (PS) deoxyribonucleotides provide desirable properties such as enhanced nuclease resistance, improved bioavailability, and the ability to induce RNase H mediated degradation of target RNA. Unfortunately, PS-DNA possesses a relatively low binding affinity for target RNA that impacts on its potency in antisense applications. However, it was known that phosphodiester-linked oligonucleotides comprised of 2’-FANA nucleotides exhibit both high binding affinity for target RNA and the ability to elicit RNase H degradation of target RNA. Therefore, Lok investigated antisense mixed-backbone PS-gapmer 18mer oligonucleotides consisting of PS-FANA wing sections and a gap section consisting of PS-DNA nucleotides. See abstract, Fig. 1 on page 3458, and Table 1 on page 3459. Mixed-backbone gapmer oligomers consisting of PS-FANA flanking a central core of 8 PS-DNA nucleotides were found to possess potent antisense activity, inhibiting specific cellular gene expression with EC50 values of less than 5 nM or 25 nM, which are much lower than the EC50 of the corresponding PS-DNA oligomer (150nM, see Table 1). This inhibition was a true antisense effect, as indicated by the dose-dependent decrease in both target protein and target mRNA. Furthermore, the appearance of mRNA fragments was consistent with RNase H mediated cleavage of the mRNA target. See abstract. The PS modifications were 5'-O-P(S)(O)O-3’ modifications (Fig. 1).
It would have obvious to one of ordinary skill in the art at the time of the invention to converted SEQ ID NO: 4 of Takaku into a gapmer with PS-FANA wings of 5 nucleotides each and a PS-DNA core of 8 nucleotides (as in Lok oligomers 6 and 10 from Table 1).  One would have been motivated to do so in order to obtain the advantages discussed by Lok, e.g. eliciting increased RNase H activity on target RNA.  One would have had a reasonable expectation of success because Lok had demonstrated such improved activity. 
In so doing, one would clearly have arrived at an oligonucleotide satisfying the limitations of instant claims 1, 4-10, 14, 30, 31, and 33.
Instant claim 3 recites the limitation that requires that “the first or second 2'-FANA-modified nucleotide sequence inhibits dimerization of retroviral genomes”. The meaning of this limitation is unclear, as discussed above.  In any event, the structure of the oligonucleotides rendered obvious by the combined references is indistinguishable from that of the oligonucleotide of claim 3, and the functional characteristics are considered to inherent in those structural characteristics such that claim 3 was obvious as well.  See MPEP 2112.
With regard to claims 12 and 13 and the presence of “unmodified nucleotides”, it is noted that the specification as filed appears to effectively define phosphorothioate DNA nucleotides as “unmodified” nucleotides.  See paragraph 97 which discloses synthesis of a group of FANA-modified oligomers (DIS-1 through DIS7) and an “unmodified” control oligomer (DIS-D), and appears to indicate that all of these oligomers were PS-oligomers. Thus PS-DNA nucleotides of the oligomers rendered obvious by the combined references are considered to be “unmodified nucleotides” inasmuch as they lack any sugar modification relative to conventional DNA. 
Further regarding claim 12, he claim language “comprising 6 unmodified nucleotides” is open and is considered to be rendered obvious by Lok oligomers comprising 8 unmodified nucleotides, since 8 comprises 6. 
Further regarding claim 13, and the requirement for at least 9 unmodified nucleotides, it would have been obvious to have made an oligomer of Takaku comprising 9 or 10 unmodified nucleotides in the gap region because Lok demonstrated excellent antisense activity for oligomers with 8 and 10 nucleotide gap regions. See oligomers 7 and 11 in Table 1. 
With regard to claim 14 , Lok taught symmetrically FANA-modified oligomers with FANA wings of 5 nucleotides such that it would have been obvious to have arrived at a 20mer oligomer with 5-nucleotide FANA wings.
Regarding claim 34, Lok taught both symmetrical and asymmetrical wing structures. See Table 1 and compare oligomer 4 to oligomers 5-7. Each of these oligomers had improved activity relative to the unmodified oligomer (oligomer 1) such that it would have been obvious to have used first and second FANA sequences of either equal or unequal lengths in the oligomers of Takaku as modified.
Thus the invention as a whole was prima facie obvious.

Claims 1, 3-10, 12-14, 30, 31, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Damha et al (US 8178348) in view of Takaku et al (US 20070082862).
Damha taught chimeric oligonucleotides for use in preventing gene transcription and expression in a sequence-specific manner. See abstract. The oligonucleotides may also be directed to viral genomic RNA for the purpose of inhibiting viral replication (abstract, column 11, lines 52-57). The oligonucleotides may be organized as gapmer oligonucleotides e.g. FANA-DNA-FANA gapmers (see column 11, lines 1-57). The oligomers may comprise both phosphodiester and phosphorothioate linkages (column 11, lines 1-35), including 5’-O-P(S)O-3’O- linkages (e.g. column 6, lines 50-60). Damha demonstrated that such gapmers consisting of 18 nucleotides with 10-, 8-, 6-, or 4-nucleotide gaps had similar melting points (64, 65, 68, and 70o C, respectively, see Table 1 at columns 13 and 14) and provided excellent inhibition of gene expression (approximately 90% for each, see Fig. 4 and Example 5 at columns 18 and 19). 
Damha did not teach an oligonucleotide that binds at least a portion of a DIS of a retrovirus RNA, the retroviruses of instant claims 4 or 30, any specific retrovirus targeting sequence (instant claims 6, 7, and 32), or an oligomer with FANA wings of different lengths (instant claim 34).
Takaku taught antisense oligonucleotides directed against an HIV-1 dimerization initiation site (DIS).  See Fig. 1. Takaku SEQ ID NO: 4 (“Anti-703” from Takaku Fig. 1) was a 20mer DNA oligonucleotide that “exhibited excellent activity of inhibiting HIV-1 production” (paragraph 32, and Figures 2-4, 9, and 10), and corresponds with several SEQ ID NOS recited in the instant claims, e.g. SEQ ID NOS: 1, 10, and 11.  See alignment below including the reverse complement of instant SEQ ID NO: 1. Differences between instant SEQ ID NO: 10 and Takaku SEQ ID NO: 4 are capitalized.
Reverse complement of
instant SEQ ID NO: 1 gacgcctcttgccgtgcgcgcttcagcaagccgtc
Takaku SEQ ID NO:4            tgccgtgcgcgcttcagcaa  
Instant SEQ ID NO:10          UgccgUgTgcAcUUcagcaa
                              UgccgtgTgcActtcagcaa

Takaku SEQ ID NO: 4 differs from instant SEQ ID NO: 10 in the substitutions of Ts for Us, and substitutions of C for T and  G for A at positions 8 and 11, respectively. Absent evidence to the contrary, Takaku SEQ ID NO: 4 inhibits dimerization of the HIV-1 genome (instant claim 3) since it is fully complementary to instant SEQ ID NO: 1).  
Takaku SEQ ID NO: 4 is perfectly complementary over its entire length to instant SEQ ID NO: 1.  Takaku SEQ ID NO: 4 differs from instant SEQ ID NO: 10 by the substitutions of Ts for Us, and substitutions of C for T and  G for A at positions 8 and 11, respectively. Takaku SEQ ID NO: 4 differs from instant SEQ ID NO: 11 by the substitutions of Ts for Us at position 1, and substitutions of C for T and  G for A at positions 8 and 11, respectively. Absent evidence to the contrary, Takaku SEQ ID NO: 4 inhibits dimerization of the HIV-1 genome (instant claim 3) since it is fully complementary to instant SEQ ID NO: 1).  The internucleoside linkages of Takaku SEQ ID NO: 4 are phosphorothioate linkages (see Fig 1), and Takaku taught that these linkages comprised a substitution of a S atom for one of the two non-crosslinked O atoms (i.e. non-backbone O atoms, see paragraph 46),
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings of Damha and Takaku to arrive at the instantly claimed oligomers. Doing so would have been no more than the combination of prior art elements according to known methods to yield predictable results, the use of a known technique (Damha’s introduction of FANA residues into DNA antisense oligonucleotides) to improve the similar product of Takaku in the same way, or the application of the known technique of Damha to the known product of Takaku ready for improvement to yield predictable results.  See MPEP2141(III)(A)(C) and (D). In so doing it would have been obvious to have arrived a version of Takaku SEQ ID NO: 4 in which FANA residues flanked a gap of 8 to 10 deoxynucleotides since Damha showed that such oligomers had similar melting temperatures and provided excellent antisense activity that was presumably related to their ability to bind a complementary target. Thus instant claims 1, 4-6, 8-10, 14, 30, 31, and 33 were prima facie obvious.
Instant claim 3 recites the limitation that requires that “the first or second 2'-FANA-modified nucleotide sequence inhibits dimerization of retroviral genomes”. The meaning of this limitation is unclear, as discussed above.  In any event, the structure of the oligonucleotides rendered obvious by the combined references is indistinguishable from that of the oligonucleotide of claim 3, and the functional characteristics are considered to inherent in those structural characteristics such that claim 3 was obvious as well.  See MPEP 2112.
Regarding instant claim 7, Takaku SEQ ID NO: 4 comprises “a nucleotide sequence of” each of instant SEQ ID NOS: 10 and 11, e.g. “agcaa” at the 3’ terminus of each oligomer. 
Further regarding claim 12, he claim language “comprising 6 unmodified nucleotides” is open and is considered to be rendered obvious because Damha exemplified oligomers with DNA gaps of 6, 8, or 10 DNA residues, all of which demonstrated excellent activity (Fig. 4)..  
With regard to claim 13, Damha exemplified DNA a gap region of 8 and 10 nucleotides (Table 1 at columns 13-14).  The 10 nucleotide gap region satisfies the gap length limitation of claim 13.  Moreover, one of ordinary skill in the art would have relied on the examples of Damha in determining the appropriate length of a DNA gap region such that a DNA gap region of 9, between the exemplified regions of 8 and 10, would have been prima facie obvious since the 8 and 10mer gaps each provided excellent activity (as did the 4 and 6,mer gaps). 
With regard to claims 14, Damha taught an 18mer with an 8-nucleotide gap flanked by 5 nucleotide FANA wings as in part (iv) of the claim. 
With regard to claim 34, Damha makes no requirement that the wings must be of equal length, and only indicates that they must be independently equal to or greater than one nucleotide (column 7, line 20), thus it would have been obvious to have made oligomers with asymmetrical wing lengths in the process of optimizing the performance of the oligonucleotide of Takaku using the FANA-DNA-FANA gapmer approach of Damha.
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
With regard to the rejection over Takaku and Lok, Applicant argues that “[n]either Takaku nor Lok teaches or suggests a nucleotide gap sequence consists of between 6 and 9 unmodified nucleotides has a superior effect” and the claims were nonobvious for that reason alone.  See part ‘A’ at page 9 of the remarks. This is unpersuasive because it is unclear what constitutes the “superior effect” to which Applicant refers.  Applicant appears to be making an assertion that the claimed subject matter provides unexpected results, however, Applicant has provided no discussion to this effect, e.g. Applicant did not point to any specific result or comparison to prior art, and provided no reasoning as to why any result relied on was in fact unexpected. Therefore Applicant has not met the burden required to overcome a prima facie case of obviousness based on unexpected results. See MPEP 716.02.  It is noted that Applicant’s discussion of unexpected results at page 10 of the response is discussed further below. 
Regarding the rejection over Damha and Takaku, Applicant argues that these references do not meet the claim recitation of a nucleotide gap sequence consists of between 6 and 9 unmodified nucleotides. Applicant also asserts that “Damha demonstrates that a gap of 10 nucleotides works the best” relying for support on Damha at Example 3 and Fig. 2. This is unpersuasive for several reasons.  First, as discussed above, the claims are not limited to gap regions of between 6 and 9 unmodified residues due to the use of open language in describing the gap sequence.  Accordingly the claims embrace oligonucleotides having a gap sequence of at least 7 nucleotides. Second, Example 3 and Fig. 2 do not show that a 10mer gap works “the best”.  These passages show that a gapmer with a FANA-DNA-FANA 4-10-4 gapmer works better than fully DNA or fully FANA oligomers. Third, Fig. 4 actually does provide a comparison between different gap lengths in FANA-DNA-FANA gapmers and shows that there was essentially no difference between 18mers with 4-, 6-, 8-, and 10-nucleotide gaps. Thus Applicant’s argument is without support and runs contrary to the evidence of record.
At page 10 of the response, Applicant argues that the claimed invention achieves unexpected results, relying on specification Examples 1-3. Applicant refers to Example 1  as showing that  “DIS-6 (having a 6-nucleotide gap) and DIS-7 (having a 9-nucleotide gap) demonstrated highest binding efficiencies, had high affinity to complementary RNA, were resistant to exo- and endo-nucleases, had a dual mechanism of action (steric block and/or RNase H activation), and increased target specificity. This is unpersuasive because there is no evidence that the binding efficiencies of DIS-6 and DIS 7 were significantly different than the binding efficiencies of any of DIS-1 through DIS-5.  Each binding efficiency is reported with what appears to be a standard deviation, and all of the data overlap when this deviation is applied.  MPEP 716.02(b) indicates that results relied upon to overcome a prima facie case of obviousness must be statistically significant.  It also indicates that the results must be unexpected, and it is not clear that it is unexpected that the FANA-DNA-FANA gapmers (DIS1-7) outperformed a conventional DNA oligonucleotide (DIS-D) in view of the results presented in Damha Fig. 4 where all gapmers with gaps of 4-10 nucleotides outperformed a conventional antisense oligonucleotide.  Also, with regard to Applicant’s statement that DIS-6 and DIS-7 “had high affinity to complementary RNA, were resistant to exo- and endo-nucleases, had a dual mechanism of action (steric block and/or RNase H activation), and increased target specificity”, it is not clear at all that these characteristics of DIS-6 and DIS-7 were different from those of DIS-1 through DIS-5.  Applicant has pointed to no data to support that they were. Thus Applicant’s arguments based on Example 1 are unpersuasive.
Applicants argues that “Example 2 demonstrates that [DIS-6 and DIS-7] can be successfully delivered to even hard to transfect cells such as PBMCs in the absence of any transfection reagent”, and “Example 3 demonstrates efficient transfection and strong and long lasting inhibition of HIV by DIS-6 and DIS-7.” This is unpersuasive because it fails to demonstrate that the claimed gap lengths provide any advantage over the unclaimed gap lengths. Moreover it is unclear that differences between gapmers DIS-6 and -7 and an unmodified oligomer (in Fig. 5D) were unexpected in view of the results of Damha Fig. 4 as discussed above. Finally, it is noted that DIS-6 is outside of the scope of the claims as written, as discussed at length above (i.e. the claims require at least 7 gap nucleotides). Thus it provides evidence that the results relied on, even if they actually were, could be obtained with oligomers outside of the claimed range.  
For these reasons the rejections are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 12-14, and 30-34  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19-21 of U.S. Patent No. 8178348 in view of Takaku et al (US 20070082862).
The ‘348 patent claimed an oligonucleotide `chimera` to selectively prevent gene expression in a sequence-specific manner, consisting of a chimera of modified arabinose and 2'-deoxy (DNA) sugars where the arabinose sugars may be joined by phosphorothioate linkages or phosphodiester linkages and the DNA sugars are joined by phosphorothioate linkages as shown in the claim. The arabinose sugars may be FANA (claims 15 and 21). The oligonucleotide may be complementary to a viral RNA (claims 5 and 13). The DNA gap region may be 2-10 nucleotides (claims 6-11, pertinent to instant claim 13).
The ‘348 patent did not claim an oligonucleotide that binds at least a portion of a viral genome or the DIS of a retrovirus RNA (instant claim 2), and did not recite the retroviruses of instant claims 4 or 30, any specific retrovirus targeting sequence (instant claims 6, 7, and 32), the length of a virus targeting oligonucleotide (instant claims 10 and 14), an upper limit of a gap region of a virus-targeting oligonucleotide (instant claim 13), or the relative lengths of FANA wing regions in a viral-targeted oligomer (instant claims 33 and 34).
Takaku taught antisense oligonucleotides directed against HIV-1 dimerization initiation site (DIS).  See Fig. 1. Takaku SEQ ID NO: 4 (“Anti-703” from Takaku Fig. 1) was a 20mer DNA oligonucleotide that “exhibited excellent activity of inhibiting HIV-1 production” (paragraph 32, and Figures 2-4, 9, and 10), and corresponds with several instantly claimed SEQ ID NOS, e.g. SEQ ID NOS: 11 and 12.  See alignment below including the reverse complement of instant SEQ ID NO: 1. Differences from Takaku SEQ ID NO: 4 are capitalized.
Reverse complement of
instant SEQ ID NO: 1 gacgcctcttgccgtgcgcgcttcagcaagccgtc
Takaku SEQ ID NO:4            tgccgtgcgcgcttcagcaa  
Instant SEQ ID NO:10          UgccgUgTgcAcUUcagcaa

Takaku SEQ ID NO: 4 differs from instant SEQ ID NO: 10 in the substitutions of Ts for Us, and substitutions of C for T and  G for A at positions 8 and 11, respectively. Absent evidence to the contrary, Takaku SEQ ID NO: 4 inhibits dimerization of the HIV-1 genome (instant claim 3) since it is fully complementary to instant SEQ ID NO: 1).  
SEQ ID NO: 4 of Takaku is considered to be an “equivalent” of instant SEQ ID NO: 10 (as recited in instant claims 7 and 32)  because the instant specification at page 7, last two lines, states that “the term "equivalents thereof” refers to an agent (e.g., AON and antiretroviral drug) with the same or similar function and/or the same or similar ingredients.” The oligonucleotide of Takaku has a similar function as the instantly claimed oligonucleotides (it binds to an HIV RNA and inhibits viral reproduction) and it has similar ingredients (largely identical nucleobase sequence). It is also noted that SEQ ID NO: 4 of Takaku comprises “a nucleotide sequence of” instant SEQ ID NO: 2 as recited by claims 7 and 32 (e.g. the sequence CAGCAA at the 3’ end of the oligomer).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the claims of ‘348 with the teachings of Takaku to arrive at the instantly claimed oligomers. Doing so would have been no more than the combination of prior art elements according to known methods to yield predictable results, the use of a known technique (of ‘348) to improve the similar product of Takaku in the same way, or the application of the known technique of ‘348 to the known product of Takaku ready for improvement to yield predictable results.  See MPEP2141(III)(A)(C) and (D). Thus instant claims 1-10, 12, 13, and 30-32 were prima facie obvious.
With regard to claims 14, 33, and 34, the ‘348 claims make no requirement that the wings must be of equal length or unequal lengths, and only indicate that they must be independently equal to or greater than one nucleotide (line 50), thus it would have been obvious to have made oligomers with symmetrical or asymmetrical wing lengths in the process of optimizing the performance of the oligonucleotide of Takaku using the FANA-DNA-FANA gapmer approach of ‘348. 
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
Applicant argues that the “claims of the '348 patent do not recite the size of the gap sequence between 6 and 9 unmodified nucleotides and Takaku does not teach or suggest the size of the gap sequence either”.  This is unpersuasive because Damha taught a range overlapping the instantly claimed range (2-10 nucleotides), and Applicant has not provided evidence that the instantly claimed range is critical to the invention. Therefore the rejection is maintained.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635